Citation Nr: 1229827	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Wilson's disease.

2.  Entitlement to a compensable initial evaluation for post-operative appendectomy scar residuals with a history of hernia.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to November 2004.

These matter comes before the Board of Veterans' Appeals (Board) from December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in December 2007 and May 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.   

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for nonalcoholic steatohepatitis (NASH) has been raised by the record (See March 2008 Veteran's correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The  issues of entitlement to a compensable initial evaluation for post-operative appendectomy scar residuals with a history of hernia, and entitlement to an initial disability evaluation in excess of 10 percent for post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent credible evidence of record is against a finding that the Veteran has Wilson's disease. 


CONCLUSION OF LAW

Wilson's disease was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In VA correspondence to the appellant in August 2004, VA informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the appellant of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted; such notice was provided to the Veteran in VA correspondence in April 2009.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of the claim, and to respond to VA notices.  In addition, as service connection for Wilson's disease is denied in the decision below, an effective date and disability rating will not be assigned, thus, the Veteran cannot have been prejudiced by the timing of the notice.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's STRs, VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

In December 2007, the Board remanded the Veteran's claim for a VA examination to determine the "nature, etiology, and severity" of the Veteran's claimed Wilson's disease.  Subsequently, an October 2009 VA examination report stated that the Veteran "realizes that [Wilson's disease] is an autosomal recessive and he only had transient abnormal laboratory and is uncertain whether he has Wilson's disease at all.  No further worksheet necessary."  In a May 2010 remand, the Board directed that a VA clinical opinion be obtained in regard to the existence and/or etiology of the Veteran's claimed Wilson's disease.  Subsequently, a June 2010 VA examination report reflects that any "Wilson's disease is by definition an [sic] genetic condition (autosomal recessive), therefore, it is not caused by or related to service.  There is no evidence of permanent worsening beyond natural progression."  

Despite the Board's 2007 and 2010 remands, the Board finds that another VA examination or opinion is not needed.  A careful review of the claims file reflects that it already includes an opinion on whether the Veteran has Wilson's disease.  The Veteran underwent extensive testing in 2004 to determine whether he has Wilson's disease.  An August 31, 2004 record reflects that based on laboratory testing, ophthalmology testing, a review of the Veteran's medical history and lack of symptoms, it is unlikely that he has Wilson's disease.  

The Board is mindful of the Court's decision in Stegall v. West, 11 Vet. App. 268 (1998); however, in the present case, the Board finds that the claims file already includes the requested information (i.e. a clinical opinion as to whether the Veteran has Wilson's disease), and there is no subsequent competent evidence of record which holds otherwise.  The Board's 2007 remand was based on the Veteran's testimony that he was being treated for "the liver part" of Wilson's disease by his family physician.  However, subsequent correspondence from the Veteran reflects that he is actually being treated for his fatty liver.  A fatty liver is not the same as Wilson's disease.  The Veteran has not provided any clinical records, and there are no VA clinical records, which reflect that he has been treated for Wilson's disease.  In addition, the Board's 2010 remand does not reflect consideration of the more than adequate August 31, 2004 opinion.  As the record already includes the required evidence, a remand to again obtain the evidence is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). See Dyment v. West, 13 Vet. App. 141 (1999) (aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal criteria

Service Connection in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has Wilson's disease causally related to active service.  The first element of a claim for service connection is evidence of a current disability.  The Board finds for reasons noted below, that this element has not been met. 

An August 2, 2004 STR reflects that the Veteran had metabolic tests with nonspecific elevation of transaminase levels.  The STR reflects the annotation "Hepatitis workup, likely steatohepatitis based on history."

An August 11, 2004 STR reflects an assessment of "Wilson's disease:  [rule out] Wilson's disease."  The Veteran was referred to ophthalmology for an examination to look for "K-F" rings.

Wilson's disease is a rare, progressive, autosomal recessive disease due to a defect in metabolism of copper.  Accumulation of copper in the liver, brain, ,kidney, cornea, and other tissues results in copper poisoning, with cirrhosis in the liver and degenerative changes in the brain, particularly the basal ganglia.  Liver disease is the usual presenting symptom in children, and neurologic disease is most common in young adults.  Another characteristic feature is the Kayser-Fleischer ring, a pigmented ring at the outer margin of the cornea.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007),

An August 20, 2004VA clinical record reflects that the Veteran had a complaint of "Wilson's disease", but as for a diagnosis, it was noted "Wilson's disease of the liver still being worked up."

An August 31, 2004 gastroenterology consultation record reflects that the Veteran, age 46, had been recently seen at MacDill Air Force Base where laboratory results reflected a mild elevation of his SGPT (serum glutamate private transaminase) at 65.  The report further reflects that his SGOT (serum glutamic oxalo-acetic transaminase) was normal at 38.  The remainder of his liver function tests were within normal limits.  The report also reflects as follows:

[The Veteran] underwent extensive evaluation which revealed negative hepatitis A,B, and C serologies, normal iron studies nonindicative of hemochromatosis and he was found to have a negative ANA.  He underwent a serum copper level that was normal at 104 and his ceruloplasmin was slightly low at 17, normal being 22 to 68.  [The Veteran] is unaware of any abnormal copper metabolism.  He has no family history of Wilson's diseases.  He is unaware of any family history of cirrhosis, abnormal liver function tests, jaundice or chronic liver disease.  On the basis of this study, he was recently seen by an ophthalmologist who found that there was no evidence of any Kaiser-Fleischer rings (KF rings).  [The Veteran] has had no systemic symptoms or evidence of cirrhosis or advanced liver disease.  He has had no history of encephalopathy.  [The Veteran] has a known history of elevated cholesterol and is felt to possibly have non-alcoholic steatohepatitis based upon his prior knowledge of elevated cholesterol levels.  He has not been on any lipid-lowering agents.  He denied having any other systemic symptoms at this time.

The examiner's impression was as follows:  "Based upon the patient's age and absence of progressive liver disease, it is unlikely that he has Wilson's disease.  Also, apparently no evidence of KF rings on ophthalmic examination."  The examiner also noted that the "patient is reassured that I feel that there is little evidence of Wilson's disease."

An October 2004 record reflects that the Veteran had a liver biopsy which revealed minimal to mild poorly lobular acute and predominantly chronic inflammation.  It was noted that the Veteran was without specific complaints.  It was further noted that the Veteran "was advised that the changes on the liver biopsy are minimal and therefore do not correlate with the concern of Wilson's disease."  The report reflects that it was suspected that the Veteran had nonalcoholic steatohepatitis related to his habitus, weight, and elevated cholesterol and triglycerides.  

In addition, an October 2009 VA examination report reflects that Wilson's disease is an autosomal recessive genetic condition and that the Veteran "only had transient abnormal laboratory" findings.  

The Board notes that the evidence does not reflect that the Veteran has been prescribed chelation therapy drugs, or any drugs which block the absorption of copper.  Moreover, the evidence does not reflect that a clinician has found that the Veteran has objective non-laboratory findings of Wilson's disease, such as K-F rings, or yellowing of the skin and eyes.  

The Veteran has reported that he received his medical care from a civilian physician, Dr. J.R.  Correspondence from Dr. J.R. is associated with the claims file; however, it does not reflect that the Veteran is being treated, or has been treated, for Wilson's disease.  

The Veteran in a statement dated in November 2009 stated that "Wilson's disease was diagnosed while on active duty."  However, he has also stated that medical tests were unable to prove or disprove the existence of Wilson's disease.  (See NOD dated in November 2005.)  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of the disability at issue.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board finds it notable that despite the Veteran's contentions that he was diagnosed with Wilson's disease and/or that doctors have been unable to determine whether he has Wilson's disease, the clinical records reflect that the Veteran was "reassured" by an examiner in August 2004 that there was little evidence of Wilsons' disease, and he was also told in October 2004 that his livery biopsy did not correlate to Wilson's disease.  The Board finds that the clinical records contemporaneous to the Veteran's clinical testing are more probative than the Veteran's subsequent statements.  

In sum, the competent credible evidence of record is against a finding that the Veteran has Wilson's disease.  Not only is the clinical evidence against a finding of Wilson's disease, the Veteran has never had a diagnosis of Wilson's disease confirmed by laboratory findings or on symptoms.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right hip disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for Wilson's disease is denied.



REMAND


The Veteran underwent VA examinations in October 2009 to determine the extent of his service-connected right leg disability and his service-connected appendectomy scar.  In a post-remand brief, dated in July 2012, the Veteran's accredited representative stated that new VA examinations were necessary to evaluate the current extent of the Veteran's disabilities. 

New VA examinations are not required merely because of the passage of time; however, the accredited representative's statement can be reasonably construed as a statement that the Veteran's disabilities have increased in severity.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that the Veteran should be afforded new examinations.  The Board notes that the prior VA examination report reflects the examiner's opinion that the Veteran's subjective complaints and clinical responses appeared to significantly override the objective findings and diagnosis.  In addition, the examination found no objective residuals of the Veteran's appendectomy scar.  Based on the foregoing, the Board finds that the new VA examinations should also discuss the Veteran's subjective complaints in relation to the objective findings.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his service-connected right leg disability and his service-connected post-operative appendectomy scar residuals, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include any pertinent VA records, not associated with the claims file.  

2.  Schedule the Veteran for a VA examination(s) to determine the extent of his service-connected post operative right tibial and fibular fracture residuals and right knee patellar tendonitis, and his service-connected post-operative appendectomy scar residuals.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition, the examiner should opine as to whether the Veteran's subjective complaints are consistent with objective clinical findings.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal (initial ratings for right leg disability and appendectomy scar).  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


